Citation Nr: 0522113	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L. M.




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1977.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In December 2004 the appellant and her daughter testified at 
a personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's death certificate shows that he died on 
September [redacted], 2003, at the Good Samaritan Regional Medical 
Center in Pottsville, Pennsylvania.  The cause of death was 
acute massive arachnoid hemorrhage, due to, or as a 
consequence of ruptured aneurysm of the circle of Willis.  An 
autopsy was performed, but the autopsy report is not included 
in the claims file.  

In statements and testimony, the appellant has contended that 
the veteran's death resulted from his service-connected 
conditions.  She points out that he was in a severe 
significant motor vehicle accident in 1977 and that he had 
several seizures after the accident.  

The appellant reports that there may be additional VA records 
from facilities in Pittsburgh and Altoona that have not been 
included in the claims file.  See the April 2004 VA FORM 9.  

At the time of his death, service connection was in effect 
for healed fracture, L1, status post surgical fusion; healed 
fracture of the left sacroiliac joint, rated as 60 percent 
disabling; healed fracture of the left femur with steel 
plate, rated as 30 percent disabling; healed fracture of the 
right medial femoral condyle, rated as 20 percent disabling; 
healed fracture of the right os calcis and right talus, rated 
as 10 percent disabling; and healed fracture of the mandible, 
bilateral, rated as 10 percent disabling.  A combined rating 
of 80 percent was in effect.  Individual unemployability had 
also been granted.  

The Board believes that the autopsy report should be 
obtained.  Moreover, an attempt should be made to obtain and 
review additional VA records.  Accordingly, this matter is 
REMANDED to the RO for the following:  

1.  The AMC should obtain the veteran's 
terminal records from the Good Samaritan 
Regional Medical Center in Pottsville, 
Pennsylvania, to include his autopsy 
report.  Additionally, AMC should contact 
the appellant and request that she 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and additional non-VA health care 
providers who treated the veteran.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  This is to include 
any records from VA facilities in 
Pittsburgh and Altoona, Pennsylvania.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the appellant is to be 
informed of any records that could not be 
obtained.  

2.  Only after the development described 
above has been completed, the AMC must 
refer the veteran's claims folder for 
review by a VA physician with the 
appropriate specialty(ies).  The 
specialist should undertake a 
longitudinal review of the veteran's 
medical records, including any records 
added to the record such as the autopsy 
report, and render an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's cause of death, 
including but not limited to acute 
massive arachnoid hemorrhage, due to, or 
as a consequence of ruptured aneurysm of 
the circle of Willis, is related to his 
military service in general, to include 
his service-connected conditions.  In 
addition, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the cause of the 
veteran's death was related to any post-
service event(s) or diseases, including 
the aging process.  If the etiology of 
the veteran's cause of death is 
attributed to multiple factors/events, 
the specialist should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's cause of death.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

3.  The AMC should then review the 
expanded record and determine if the 
benefit sought can be granted.  Unless, 
the benefit sought is granted, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




